STATE OF MICHIGAN

                            COURT OF APPEALS



CYNTHIA LOU GUILES,                                                  UNPUBLISHED
                                                                     July 20, 2017
               Plaintiff-Appellee,

v                                                                    No. 332581
                                                                     Midland Circuit Court
KEVIN JAMES GUILES,                                                  LC No. 15-002554-DO

               Defendant-Appellant.


Before: MARKEY, P.J., and RONAYNE KRAUSE and BOONSTRA, JJ.

PER CURIAM.

        Defendant appeals by right the judgment of divorce entered March 2, 2016, dissolving
the parties’ marriage of over 23 years and awarding plaintiff spousal support of $3,000 a month
for 10 years. We affirm.

        In a divorce case, whether to award of spousal support and its amount is within the trial
court’s discretion. Loutts v Loutts, 298 Mich. App. 21, 25; 826 NW2d 152 (2012); Butgereit v
Butgereit, 8 Mich. App. 246, 249; 154 NW2d 612 (1967). A trial court abuses its discretion when
the court’s decision is outside the range of reasonable and principled outcomes. Woodington v
Shokoohi, 288 Mich. App. 352, 355, 792 NW2d 63 (2010). This Court will affirm the trial court’s
decision regarding spousal support unless it is firmly convinced that it was inequitable. Berger v
Berger, 277 Mich. App. 700, 727; 747 NW2d 336 (2008).

         This Court reviews for clear error the trial court’s findings of fact underlying an award of
spousal support. Myland v Myland, 290 Mich. App. 691, 694; 804 NW2d 124 (2010). Because of
the trial court’s special opportunity to determine the credibility of witnesses, this Court will not
disturb a trial court’s findings that are based on credibility determinations. MCR 2.613(C);
Butgereit v Butgereit, 8 Mich. App. 246, 248; 154 NW2d 612 (1967). If the trial court’s findings
stand, this Court must then decide whether the trial court’s dispositional ruling was fair and
equitable in light of the facts. Berger, 277 Mich. App. at 727. This Court will not reverse the trial
court’s dispositional ruling unless firmly convinced that it was inequitable. Id.

        We conclude that defendant has not met his burden of establishing that the trial court
clearly erred in its findings of fact, which were based on the court’s determination that plaintiff
was more credible than defendant. The trial court properly weighed all pertinent factors
regarding spousal support, and defendant on appeal has not presented a convincing argument that
the trial court’s discretionary ruling is unjust or inequitable. Although the amount awarded
                                                -1-
might be on the high end, it is still within the range of reasonable and principled outcomes.
Woodington, 288 Mich. App. at 355. Consequently, we must affirm. Loutts, 298 Mich. App. at 26.

         Trial courts are authorized in a divorce proceeding to award to either party an amount for
the suitable support and maintenance of the other party that the court “deem[s] proper and
necessary,” MCL 552.13(1), or “considers just and reasonable, after considering the ability of
either party to pay and the character and situation of the parties . . . .” MCL 552.23(1). “The
object in awarding spousal support is to balance the incomes and needs of the parties so that
neither will be impoverished; spousal support is to be based on what is just and reasonable under
the circumstances of the case.” Berger, 277 Mich. App. at 726. There is no strict formula to
determine whether an award of spousal support is just and reasonable under the circumstances of
a given case. See Loutts, 298 Mich. App. at 30; Myland, 290 Mich. App. at 699-700 (“we must
emphasize that there is no room for the application of any rigid and arbitrary formulas when
determining the appropriate amount of spousal support”). This Court has recognized 14 factors
that trial court’s may consider when awarding spousal support: (a) the past relations and conduct
of the parties; (b) the length of the marriage; (c) the abilities of the parties to work; (d) the source
and amount of property awarded to the parties; (e) the parties’ ages; (f) the abilities of the parties
to pay spousal support; (g) the present situation of the parties; (h) the needs of the parties; (i) the
parties’ health; (j) the prior standard of living of the parties and whether either is responsible for
the support of others; (k) contributions of the parties to the joint estate; (l) a party’s fault in
causing the divorce; (m) the effect of cohabitation on a party’s financial status; and (n) general
principles of equity. See Loutts, 298 Mich. App. at 31, quoting Myland, 290 Mich. App. at 695,
quoting Olson v Olson, 256 Mich. App. 619, 631; 671 NW2d 64 (2003).

        On appeal, defendant recognizes that trial court made findings concerning all factors that
this Court has recognized may be relevant to making a just and reasonable award of spousal
support under the circumstances of this case. Indeed, defendant concedes that in light of the
relevant factors, a significant award of spousal support to plaintiff (defendant suggests $1,800
per month) is just and reasonable. Defendant’s argument that the trial court abused its discretion
in determining a just and reasonable amount of spousal support has several flaws. First,
defendant fails to establish that the trial court clearly erred in its findings. See Beason v Beason,
435 Mich. 791, 804-805; 460 NW2d 207 (1990)(“the burden is on the appellant to persuade the
reviewing court that a mistake has been committed”). Second, defendant employs, in essence, a
formulaic approach by subtracting from what he considers would be a just and reasonable
support amount what he concludes that plaintiff should be able to earn by working. But a strict
formulaic approach may not be utilized in determining a just and reasonable amount of spousal
support. Myland, 290 Mich. App. at 699-700. Further, the trial court’s opinion supports that it, in
fact, considered plaintiff’s ability to earn a limited income working at an unskilled, low-wage
position without imputing to plaintiff a specific amount of income. So, under factor (c) (the
parties’ ability to work), the trial court determined that this factor favored neither party.
Defendant has failed to establish that the trial court made any clearly erroneous finding of fact.

        Similarly, defendant does not establish that the trial court clearly erred with respect to the
closely related factors of (a) the past relations and conduct of the parties and (l) the party’s fault
in causing the divorce. The trial court summarized the testimony of each party but explicitly
found that plaintiff’s testimony was more credible than defendant’s testimony. Thus, rather than
accept defendant’s version of events—that defendant was a benevolent family financial manager

                                                  -2-
who encouraged plaintiff’s outside pursuits—the trial court found more credible that defendant
“controlled many aspects of [plaintiff’s] life, including finances, job opportunities, and he often
left her without a vehicle when he traveled out of town.” The trial court also noted that
plaintiff’s version of events was corroborated by the testimony of plaintiff’s friend on whom
plaintiff often relied for transportation and to borrow money. Defendant has not established that
the trial court clearly erred by finding each of these factors favored plaintiff. Beason, 435 Mich.
at 804-805; Butgereit, 8 Mich. App. at 248 (trial court findings will not be disturbed when based
on credibility determinations with respect to conflicting testimony).

        For the same reason, defendant has not established that the trial court clearly erred by
finding that factors (g) the present situation of the parties, and (h) the needs of the parties,
favored an award of spousal support to plaintiff. Defendant cites plaintiff’s failure to present a
budget, but the testimony was clear that plaintiff had no income other than spousal support that
defendant failed to regularly pay and that she lived with friends. Defendant also faults the trial
court for discrediting his testimony, but defendant failed to provide the trial court with any
corroborative evidence to support his testimony, just as he failed to comply with ordered
discovery concerning his finances. Defendant has not shown that the trial court clearly erred by
finding these factors favored plaintiff. Beason, 435 Mich. at 804; Butgereit, 8 Mich. App. at 248.

         Regarding several factors in determining spousal support, defendant either agrees with
the trial court (findings in parenthesis) or does not contest them. Specifically, defendant agrees
with the court’s finding concerning factors (b) the length of the marriage (favored plaintiff); (c)
the abilities of the parties to work (neutral); (d) the source and amount of property awarded to the
parties (neutral); (e) the parties’ ages (neutral); (f) the abilities of the parties to pay spousal
support (favors plaintiff); (i) the parties’ health (neutral); (k) contributions of the parties to the
joint estate (favors defendant);and (n) general principles of equity (neutral). While defendant
agreed with these findings, he also contends the trial court erred by not specifically imputing to
plaintiff certain income. But, as noted already, the record shows that the trial court did consider
and specifically found that plaintiff had the ability to work. Defendant also argues that the trial
court should have considered that plaintiff could access her portion of the 401k plan. This last
argument has two flaws. First, 401k money is intended to supplement retirement income; it is
not preretirement support. Second, plaintiff correctly argues that case law provides that when
considering spousal support, courts should consider the income produced from assets, not their
value. See Gates v Gates, 256 Mich. App. 420, 436; 664 NW2d 231 (2003); Ewald v Ewald, 292
Mich. App. 706, 723-724; 810 NW2d 396 (2011) (The party seeking alimony did not show that
the trial court’s temporary award was inequitable in light of the fact that the party could “invest
the $518,000 cash award from the marital-property division to earn income.”).

        Defendant also faults the trial court with respect to its findings regarding (g) the present
situation of the parties (favors plaintiff), and (m) the effect of cohabitation on a party’s financial
status (neutral). Defendant argues that the trial court erred by not crediting him with the fact that
he was awarded the marital home, the value of which was ostensibly underwater at the time of
trial. But at least defendant had a home that he could afford; plaintiff was homeless and forced
to live with friends. Moreover, the value of the home is certainly not static; a few repairs and an
uptick in the economy could easily return it to a positive equity and may well already have
recovered. Similarly, defendant’s asserted reduced net income was also largely temporary. Even
if the trial court had credited defendant’s testimony, his largest single monthly payment was

                                                 -3-
$1,887 for a 401k loan that would be paid off in less than a year. Defendant has not shown that
the trial court clearly erred as to factors (g) and (m).

        In sum, according deference to the trial court’s special opportunity to determine the
credibility of witnesses, MCR 2.613(C), defendant has not met his burden of showing that the
trial court clearly erred regarding any of the pertinent spousal support factors. Beason, 435 Mich.
at 804. Nor has defendant shown on the basis of the trial court’s findings that the trial court’s
decision regarding spousal support was outside the range of reasonable and principled outcomes.
Woodington, 288 Mich. App. at 355. This Court therefore must affirm the trial court’s decision as
to spousal support because defendant has not presented a firmly convincing argument that the
trial court’s ruling was inequitable. Id. at 355-356; Berger, 277 Mich. App. at 727.

       Defendant also argues that because plaintiff has the ability to work and will be receiving
spousal support, the trial court’s ruling assigning to defendant 100% of plaintiff’s accrued
uninsured health care expenses ($5,984) is unfair and unreasonable. We disagree.

        A judgment of divorce must include a determination of the property rights of the parties.
Olson, 256 Mich. App. at 627; MCR 3.211(B)(3). This property determination would include
allocating responsibility for debts the parties accumulated during the marriage. See Butler v
Simmons-Butler, 308 Mich. App. 195, 209, 221; 863 NW2d 677 (2014). The goal of distributing
marital assets and liabilities in a divorce proceeding is to arrive at an equitable distribution of
them in light of all the circumstances. Berger, 277 Mich. App. at 716-717. “To reach an
equitable division of marital property, a trial court should consider the duration of the marriage,
the contribution of each party to the marital estate, each party’s station in life, each party’s
earning ability, each party’s age, health and needs, fault or past misconduct, and any other
equitable circumstance.” Woodington, 288 Mich. App. at 363. The determination of relevant
factors will vary from case to case; the trial court must make specific findings regarding the
factors it determines to be relevant, giving no single factor undue weight. Id. 363-364.

         The trial court’s division of the marital estate involves two judicial functions: “First, the
court must find facts on the basis of the evidence presented, and then the court must exercise its
discretion in fashioning a disposition.” Beason, 435 Mich. at 798. “On appeal, this Court must
first review the trial court’s findings of fact for clear error.” Berger, 277 Mich. App. at 717. A
trial court’s finding is clearly erroneous if, on review of the entire record, the appellate court is
left with the definite and firm conviction that a mistake was made. Id.; Beason, 435 Mich. at 805.
If the trial court’s findings are not clearly erroneous, the appellate court must determine whether,
on the basis of those findings, the trial court’s depositional ruling was fair and equitable. Berger,
277 Mich. App. at 717. The trial court’s discretionary ruling must be affirmed unless the
appellate court is left with the firm conviction that the trial court’s ruling was inequitable. Id. at
717-718; Sands v Sands, 442 Mich. 30, 34; 497 NW2d 493 (1993).

        Defendant presents no meaningful argument regarding the trial court’s division of marital
assets and liabilities as a whole, instead contesting only one small portion of it by incorporating
his argument concerning spousal support. See Berger, 277 Mich. App. at 712 (“A party abandons
a claim when it fails to make a meaningful argument in support of its position.”). Furthermore,
in light of the fact that defendant’s arguments concerning spousal support were unconvincing
and because the contested debts were incurred while defendant was the sole source of financial

                                                 -4-
support of the family, we agree that the trial court’s decision to assign to defendant the
responsibility for the contested health care expenses was equitable. Id. at 716-717. Stated
otherwise, the trial court’s discretionary ruling must be affirmed because defendant has not
presented a basis for this Court to be firmly convinced that the trial court’s ruling was
inequitable. Sands, 442 Mich. at 34; Berger, 277 Mich. App. at 717-718.

       We affirm. Plaintiff, as the prevailing party, may tax her costs under MCR 7.219.

                                                          /s/ Jane E. Markey
                                                          /s/ Amy Ronayne Krause
                                                          /s/ Mark T. Boonstra




                                              -5-